SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

157
CAF 11-00826
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, GORSKI, AND MARTOCHE, JJ.


IN THE MATTER OF MICHAEL L.T. SHIELDS,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

CRYSTAL TOWERY, RESPONDENT-APPELLANT.


LABIN & BUFFOMANTE, WILLIAMSVILLE (CLAYTON J. LENHARDT OF COUNSEL),
FOR RESPONDENT-APPELLANT.

CARNEY & GIALLANZA, BUFFALO (JASON R. DIPASQUALE OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Paul G.
Buchanan, J.), entered August 17, 2010 in a proceeding pursuant to
Family Court Act article 4. The order denied the objection of
respondent to the order of the Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Family Court Act
article 4, respondent mother appeals from an order denying her
objection to the order of the Support Magistrate that modified a prior
order by, inter alia, reducing the weekly child support obligation of
petitioner father and his share of child care and unreimbursed health-
related expenses. We affirm. The father presented evidence that his
income from employment decreased as the result of an involuntary
reduction in his overtime hours. The Support Magistrate’s
determination that his loss of income was sufficiently substantial to
warrant a downward modification of his child support obligation is
entitled to great deference (see generally Matter of Manocchio v
Manocchio, 16 AD3d 1126, 1128). Contrary to the mother’s contention,
moreover, the Support Magistrate properly exercised her discretion in
concluding that the amount of rental income calculated at the time of
the prior order constituted the most reliable amount to be imputed to
the father for purposes of the instant proceeding (see Matter of
Niagara County Dept. of Social Servs. v Hueber, 89 AD3d 1440; see
generally Matter of Gravenese v Marchese, 57 AD3d 992, 993).



Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court